DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Acknowledgement
Examiner acknowledges receipt of applicant’s Preliminary Amendments to the Claims, Specification, and Abstract (filed 6/24/2019).

Claim Objections
Claims 2-4 are objected to because of the following informalities:  in claim 2 line 5, “a first sides” should be --first sides--; in claim 2 line 7, “the second longitudinal sides” should be --second sides of longitudinal sides--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (U.S. Patent Application Publication 2016/0159313 A1), cited by applicant.
Regarding claim 1, Fujiwara (Figs. 1-17) discloses a side airbag device 10  comprising: 
an airbag cushion 22, 30 formed in a bag shape by combining an outer panel 34A located at an outer side in a vehicle width direction and an inner panel 34B located at an inner side in the vehicle width direction; 
a baffle 32, 32B, 32C spanning between the outer panel and the inner panel in an inside of the airbag cushion, the baffle partitioning the inside of the airbag cushion into a front chamber 40 located at a vehicle front side and a rear chamber 42, 46, 48 located at a vehicle rear side; 
an inflator 24 disposed in the rear chamber; and 
a plurality of tethers (between T2 and T4 of 32A and between T2 and T3 of 32A) extending from the baffle toward a vehicle rear, 

Regarding claims 2-4 and 7, Fujiwara (Figs. 1-17) discloses the side airbag device 10,
(claim 2) wherein the baffle 32, 32B, 32C includes first 32B and second 32C members that are independently provided as cloth materials (at least Fig. 4, 9, 11, 14), 
each of the first and second members is a band-shaped member, a first sides of longitudinal sides of the band-shaped members are respectively connected to the outer panel (at T5) and the inner panel (at T6), and the second longitudinal sides of the band-shaped members are connected to each other (at T2) , and 
the baffle is mountain-fold-shaped as the second sides form an apex (at T2) when viewed from the vehicle rear side prior to an expansion and deployment of the airbag cushion (at least Fig. 3);
(claim 3) wherein the first (between T2 and T4 of 32A) and second (between T2 and T3 of 32A) tethers are connected to the apex (at T2) of the second sides (Figs. 4, 9, 11, 14);
(claim 4) wherein the first (between T2 and T4 of 32A) and second (between T2 and T3 of 32A) tethers respectively continuously extend from the second sides of the first 32B and second 32C members as parts of the baffle 32, 32B, 32C (at least Figs. 3);
(claim 7) wherein lengths of the first (between T2 and T4 of 32A) and second ( between T2 and T3 of 32A) tethers are respectively shorter than lengths from .
Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida et al. (U.S. Patent Application Publication 2016/0075303 A1). 
Regarding claim 1, Iida et al. (at least Figs. 22-25) discloses a side airbag device 40  comprising: 
an airbag cushion 41 formed in a bag shape by combining an outer panel 44 located at an outer side in a vehicle width direction and an inner panel 43 located at an inner side in the vehicle width direction; 
a baffle 100, 101, 101 spanning between the outer panel and the inner panel in an inside of the airbag cushion, the baffle partitioning the inside of the airbag cushion into a front chamber 75 located at a vehicle front side and a rear chamber 74 located at a vehicle rear side; 
an inflator 30 disposed in the rear chamber; and 
a plurality of tethers 90, 90 extending from the baffle toward a vehicle rear, 
wherein the plurality of tethers includes first 90 and second 90 tethers that respectively extend from the baffle via both sides of the inflator in the vehicle width direction so as to be connected with a rear end (at 92) of the airbag cushion (at least Fig. 23).
Regarding claims 2 and 7
(claim 2) wherein the baffle 100 includes first 101 and second 101 members that are independently provided as cloth materials, 
each of the first and second members is a band-shaped member, a first sides of longitudinal sides of the band-shaped members are respectively connected to the outer panel (at 103) and the inner panel (at 103), and the second longitudinal sides of the band-shaped members are connected to each other (at 102) , and 
the baffle is mountain-fold-shaped as the second sides form an apex (at 102) when viewed from the vehicle rear side prior to an expansion and deployment of the airbag cushion (at least Fig. 23);
(claim 7) wherein lengths L1U of the first 90 and second 90 tethers are respectively shorter than lengths L2U from connection points between the baffle and the outer and inner panels to the rear end of the airbag cushion (at least Fig. 23).
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al. (U.S. Patent Application Publication 2016/0031407 A1). 
Regarding claim 1, Yamanaka et al. (at least Figs. 1-13) discloses a side airbag device 100  comprising: 
an airbag cushion 110 formed in a bag shape by combining an outer panel 114b located at an outer side in a vehicle width direction and an inner panel 114a located at an inner side in the vehicle width direction; 
a baffle 111 spanning between the outer panel and the inner panel in an inside of the airbag cushion, the baffle partitioning the inside of the airbag cushion into a front chamber 110B located at a vehicle front side and a rear chamber 110A located at a vehicle rear side; 

a plurality of tethers 116, 117 extending from the baffle toward a vehicle rear, 
wherein the plurality of tethers includes first 116 and second 117 tethers that respectively extend from the baffle via both sides of the inflator in the vehicle width direction so as to be connected with a rear end (at 123, 124, 130) of the airbag cushion (at least Fig. 13).
Regarding claim 5, Yamanaka (at least Figs. 1-13) discloses a side airbag device 100, 
wherein the baffle 111 is mountain-fold-shaped with respect to a fold that extends in a vehicle up and down direction when viewed from the vehicle front side prior to an expansion and deployment of the airbag cushion, and 
the first 116 and second 117 tethers are respectively connected to both edges of the baffle in the vehicle width direction (at least Fig. 13).
Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hotta et al. (U.S. Patent 9,821,749), cited by applicant.
Regarding claim 1, Hotta et al. (Figs. 1-15) discloses a side airbag device 40  comprising: 
an airbag cushion 41 formed in a bag shape by combining an outer panel 44 located at an outer side in a vehicle width direction and an inner panel 43 located at an inner side in the vehicle width direction; 
a baffle 60, 61, 62 spanning between the outer panel and the inner panel in an inside of the airbag cushion, the baffle partitioning the inside of the airbag cushion into a 
an inflator 30, 31, 32 disposed in the rear chamber; and 
a plurality of tethers 80, 81, 82 extending from the baffle toward a vehicle rear, 
wherein the plurality of tethers includes first 82 and second 81 tethers that respectively extend from the baffle via both sides of the inflator in the vehicle width direction so as to be connected with a rear end of the airbag cushion (at least Figs. 8, 15).
Regarding claims 2, 3, and 7, Hotta et al. (Figs. 1-15) discloses the side airbag device 40  ,
(claim 2) wherein the baffle 60, 61, 62 includes first 62 and second 61 members that are independently provided as cloth materials (at least Figs. 8, 12, 15), 
each of the first and second members is a band-shaped member, a first sides of longitudinal sides of the band-shaped members are respectively connected to the outer panel 44 (at 66) and the inner panel 43 (at 65), and the second longitudinal sides of the band-shaped members are connected to each other (at 69) , and 
the baffle is mountain-fold-shaped as the second sides form an apex (at 69) when viewed from the vehicle rear side prior to an expansion and deployment of the airbag cushion (at least Figs. 8, 15);
(claim 3) wherein the first 82 and second 81 tethers are connected to the apex (at 69) of the second sides (at least Figs. 8, 15);
(claim 7) wherein lengths of the first 82 and second 81 tethers are respectively shorter than lengths from connection points 65, 66 between the baffle 60, 61, 62 and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (U.S. Patent 9,821,749), cited by applicant.
Regarding claim 4, Hotta et al. discloses the claimed invention except for wherein the first 82 and second 81 tethers respectively continuously extend from the second sides of the first 62 and second 61 members as parts of the baffle 60, 61, 62. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first 82 and second 81 tethers integrally with the baffle 60, 61, 62 such that the first 82 and second 81 tethers respectively continuously extend from both edges of the baffle 60, 61, 62 in the vehicle In re Larson, 340 F2d 965, 144 USPQ 347, 349 (CCPA 1965). 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (U.S. Patent Application Publication 2016/0075303 A1) in view of Kobayashi et al. (U.S. Patent Application Publication 2015/0367811 A1).
Regarding claim 5, Iida (at least Figs. 22-25) discloses a side airbag device 40,   
wherein the baffle 100, 101, 101 is mountain-fold-shaped with respect to a fold that extends in a vehicle up and down direction when viewed from the vehicle rear side prior to an expansion and deployment of the airbag cushion, and the first 90 and second 90 tethers are respectively connected to both edges of the baffle in the vehicle width direction.
But Iida et al. does not specifically disclose wherein the baffle 100, 101, 101 is  mountain-fold-shaped with respect to a fold that extends in a vehicle up and down direction when viewed from the vehicle front side prior to an expansion and deployment of the airbag cushion. 
Kobayashi et al. discloses that it is known in the art to provide a side airbag device, wherein a baffle 7 is mountain-fold-shaped with respect to a fold that extends in a vehicle up and down direction when viewed from the vehicle front side prior to an expansion and deployment of the airbag cushion. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the	baffle of Iida et al. 
 Regarding claim 6, Iida (at least Figs. 22-25) discloses a side airbag device 40, wherein the baffle 100, 101, 101 is mountain-fold-shaped at a center in the vehicle width direction with respect to a fold that extends in a vehicle up and down direction when viewed from the vehicle rear side prior to an expansion and deployment of the airbag cushion, and the first 90 and second 90 tethers respectively extend from both edges of the baffle in the vehicle width direction. 
But Iida et al. does not specifically disclose wherein 1) the baffle 100, 101, 101 is mountain-fold-shaped at a center in the vehicle width direction with respect to a fold that extends in a vehicle up and down direction when viewed from the vehicle front side prior to an expansion and deployment of the airbag cushion; and 2) the first 90 and 
Kobayashi et al. discloses that it is known in the art to provide a side airbag device, wherein a baffle 7 is mountain-fold-shaped at a center in the vehicle width direction with respect to a fold that extends in a vehicle up and down direction when viewed from the vehicle front side prior to an expansion and deployment of the airbag cushion. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the	baffle of Iida et al. according to the teachings of Kobayashi et al. because it would have been an obvious matter of design choice to have the baffle 100, 101, 101 being mountain-fold-shaped at a center in the vehicle width direction with respect to a fold that extends in a vehicle up and down direction when viewed from the vehicle front side prior to an expansion and deployment of the airbag cushion, since applicant has not disclosed that having the baffle 100, 101, 101 being mountain-fold-shaped at a center in the vehicle width direction with respect to a fold that extends in a vehicle up and down direction when viewed from the vehicle front side prior to an expansion and deployment of the airbag cushion solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the baffle 100, 101, 101 being mountain-fold-shaped at a center in the vehicle width direction with respect to a fold that extends in a vehicle up and down direction when viewed from the vehicle rear side prior to an expansion and deployment of the airbag cushion.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first and second tethers integrally with the baffle such that the first and second tethers respectively continuously extend from both edges of the baffle in the vehicle width direction as parts of the baffle, in order to reduce the number of parts and facilitate assembly, and since it has been held that forming in one piece an article which has formerly been in two pieces and put together involves only routing skill in the art.  In re Larson, 340 F2d 965, 144 USPQ 347, 349 (CCPA 1965). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616      


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616